    Case: 3:20-cv-00207-TMR Doc #: 10 Filed: 08/28/20 Page: 1 of 4 PAGEID #: 50




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


UNITED STATES OF AMERICA,                        :       Case No. 3:20-CV-207

               Plaintiff,                        :       Judge Thomas M. Rose

                   v.                            :

EIGHT THOUSAND TWO HUNDRED                       :
FIFTY AND 00/100 DOLLARS
($8,250.00) IN UNITED STATES                     :
CURRENCY,
                                                 :
               Defendant.

                     DEFAULT JUDGMENT IN A CIVIL CASE
               AND DECREE OF FORFEITURE OF THE DEFENDANT

               [ ] Jury verdict. This action came before the Court for a trial by Jury.
               The issues have been tried and the jury has rendered its verdict.

               [ ] Decision by Court. The action came to trial or hearing before the Court.
               The issues have been tried or heard and a decision has been rendered.

               [x ] Decision by Court. This action was decided without a trial or hearing.

       This matter comes before the Court on the motion of the United States for a default

judgment and decree of forfeiture. The instant motion seeks a default judgment against Eight

Thousand Two Hundred Fifty and 00/100 Dollars ($8,250.00) in United States Currency, Alex

Roberts, Ehab Husein, and all other persons and entities who might have an interest in the

defendant. The motion also seeks a decree of forfeiture against the defendant.

       The United States filed a Verified Complaint for Forfeiture on June 1, 2020. (Doc. 1.)

This is a civil action in rem brought against Eight Thousand Two Hundred Fifty and 00/100 Dollars

($8,250.00) in United States Currency. (Id.) Joseph Rossiter, who is a Postal Inspector of the

United States Postal Inspection Service, verified the complaint. (Id.)
    Case: 3:20-cv-00207-TMR Doc #: 10 Filed: 08/28/20 Page: 2 of 4 PAGEID #: 51




       The complaint alleges that the defendant is subject to forfeiture, pursuant to 21 U.S.C.

§ 881(a)(6), because the defendant represents property furnished or intended to be furnished by a

person in exchange for a controlled substance, represents proceeds traceable to such an exchange,

or was used or intended to be used to facilitate any violation of 21 U.S.C. § 841 or a conspiracy to

commit such offense, in violation of 21 U.S.C. § 846.

       A Warrant of Arrest in Rem, issued by the Court on June 2, 2020, directed the United States

Marshal Service, the United States Postal Inspection Service, any duly authorized law enforcement

officer, and/or their delegates to arrest the defendant. (Doc. 3.) In accordance with the Warrant

of Arrest in Rem, the United States arrested the defendant, bringing it within the jurisdiction of the

Court. (Doc. 4.)

       Pursuant to Rule G(4)(b)(i) of the Supplemental Rules, “[t]he government must send notice

of the action with a copy of the complaint to any person who reasonably appears to be a potential

claimant on the facts known to the government before the end of the time for filing a claim under

Rule G(5)(a)(ii)(B).” The direct notice instructs the potential claimant or the potential claimant’s

attorney of the following: 1) the date when the notice was sent, 2) the deadline for filing a claim

which is at least 35 days after the notice was sent, 3) that an answer or a motion under Rule 12

must be filed no later than 21 days after filing the claim, and 4) the name of the government

attorney to be served with the claim and answer. Supplemental Rule G(4)(b)(ii). “The notice must

be sent by means reasonably calculated to reach the potential claimant.” Supplemental Rule

G(4)(b)(iii)(A).

       In this case, the United States represents that it has sent direct notice of this action with a

copy of the complaint to the known potential claimants. On June 11, 2020, the United States sent

direct notice and a copy of the complaint by certified and regular U.S. mail to potential claimants

                                                  2
    Case: 3:20-cv-00207-TMR Doc #: 10 Filed: 08/28/20 Page: 3 of 4 PAGEID #: 52




Alex Roberts and Ehab Husein at the last addresses given to the seizing agency. (Doc. 5.)

       Pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules, the United States is required

to publish notice in a manner reasonably calculated to notify potential claimants of the civil

forfeiture action on an official internet government forfeiture site for at least 30 consecutive days.

       The United States posted notice of this civil forfeiture action on the official internet

government forfeiture site, (www.forfeiture.gov), beginning on June 11, 2020, for 30 consecutive

days. (Doc. 6.)

       On August 20, 2020, the Clerk of this Court filed an Entry of Default against the defendant,

under Rule 55(a) of the Federal Rules of Civil Procedure, for failure to plead or otherwise defend

as required by law. (Doc. 8.)

       No person or entity has filed a claim to the defendant or an answer to the complaint, and

the time to do so has expired.

       Therefore, it is hereby ORDERED that, in accordance with Rule 55(b)(2) of the Federal

Rules of Civil Procedure, a default judgment is granted to the United States against the following:

       1.         The defendant, Eight Thousand Two Hundred Fifty and 00/100 Dollars ($8,250.00)

                  in United States Currency;

       2.         Alex Roberts;

       3.         Ehab Husein; and

       4.         All other persons and entities who might have an interest in the defendant,

for failure to file a claim and answer pursuant to 18 U.S.C. § 983(a)(4)(A) and (B) and Rule G of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

       It is further ORDERED, ADJUDGED, AND DECREED that:

       1.         All right, title and interest in the defendant is CONDEMNED and FORFEITED to
                                                   3
    Case: 3:20-cv-00207-TMR Doc #: 10 Filed: 08/28/20 Page: 4 of 4 PAGEID #: 53




the United States, pursuant to 21 U.S.C. § 881(a)(6), because the defendant represents property

furnished or intended to be furnished in exchange for a controlled substance, represents proceeds

traceable to such an exchange, or was used or intended to be used to facilitate any violation of 21

U.S.C. § 841 or a conspiracy to commit such offense, in violation of 21 U.S.C. § 846;

        2.      All right, title, and interest in the defendant is vested in the United States, and no

right, title, or interest shall exist in any other person or entity;

        3.      The United States or an authorized agent thereof shall dispose of the defendant in

accordance with the law;

        4.      The Court shall retain jurisdiction to enforce the terms of this Order; and

        5.      This case is terminated on the docket of this Court.


                                                  *s/Thomas M. Rose

Date: August 28, 2020                            THOMAS M. ROSE
                                                 UNITED STATES DISTRICT JUDGE




                                                     4
